IN THE
TENTH COURT OF APPEALS
 

No. 10-01-149-CR

     BOBBY DEAN GRAY,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court # 31,934
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Bobby Gray was charged with aggravated robbery.  Pursuant to a plea bargain, he pled guilty
and received twenty years in prison.  The trial court’s sentence did not exceed the punishment
recommended by the prosecutor and agreed to by Gray.  Sixty-seven days after the sentence was
imposed in open court, Gray filed a notice of appeal.  We dismiss the appeal for want of
jurisdiction.
      after his sentence was imposed.  
      A notice of appeal which complies with the requirements of Rule 26 is essential to vest a court
of appeals with jurisdiction.  Fowler v. State, 16 S.W.3d 426, 428 (Tex. App.—Waco 2000, pet.
filed) (citing Slaton v. State, 981 S.W.2d 208, 209 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996)).  If an appeal is not timely perfected, a court of appeals
does not obtain jurisdiction to address the merits of the appeal and can take no action other than
to dismiss the appeal.  Id.  
      
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed June 6, 2001
Do not publish